       Case 4:20-cv-03945 Document 13 Filed on 03/10/21 in TXSD Page 1 of 2
                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                                                                                           March 11, 2021
                           UNITED STATES DISTRICT COURT
                                                                                         Nathan Ochsner, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

                             §
                             §
ROSETTA PEACOCK et al        §
                             §                        CIVIL ACTION NO. 4:20-CV-3945
VS.                          §
                             §
DEUTSCHE BANK NATIONAL TRUST §
COMPANY et al                §
                             §


                                DOCKET CONTROL ORDER

This case will be controlled by the following schedule.


                                          DEADLINES

1.    March 19, 2021       DEADLINE TO AMEND PLEADINGS Parties may amend
                           pleadings by this date without leave of court. If Plaintiff(s) file(s) an
                           Amended Complaint by this date, Defendant(s) may file a responsive
                           pleading in accordance with Fed. R. Civ. P. 15(a)(3). After expiration
                           of this deadline, a party seeking to amend pleadings must file a motion
                           for leave demonstrating both good cause and excusable neglect in
                           accordance with Fed. R. Civ. P. 6(b)(1)(B).

2.    March 19, 2021       DEADLINE TO ADD NEW PARTIES Unless a case has been
                           removed from state court, new parties may be added by this date
                           without leave of court. After expiration of this deadline, a party seeking
                           to add a new party must file a motion for leave demonstrating both good
                           cause and excusable neglect in accordance with Fed. R. Civ. P.
                           6(b)(1)(B). The attorney causing the addition of new parties will
                           provide copies of this order and all orders previously entered in the case
                           to new parties. Note: If a case has been removed from state court, a
                           motion for leave must be filed seeking a permission to add new parties.

3.    May 14, 2021         Identification of plaintiff's experts and production of experts' reports in
                           the form required by Fed. R. Civ. P. 26(a)(2)(B).

4.    June 18, 2021        Identification of defendant's experts and production of experts' reports
                           in the form required by Fed. R. Civ. P. 26(a)(2)(B).


1/2
       Case 4:20-cv-03945 Document 13 Filed on 03/10/21 in TXSD Page 2 of 2




5.    August 13, 2021       COMPLETION OF DISCOVERY Written discovery requests are
                            not timely if they are filed so close to this deadline that the recipient
                            would not be required under the Federal Rules of Civil Procedure to
                            respond until after the deadline.

6.    N/A                   LIMITS ON DISCOVERY

7.    August 20, 2021       DISPOSITIVE MOTIONS Parties wishing to file dispositive motions
                            must still follow the pre-motion conference requirements set forth in
                            Section 6 of the local court procedures utilized by Judge Hanks and
                            Judge Edison.

8.    October 8, 2021       ALL OTHER PRETRIAL MOTIONS

9.    November 19, 2021 JOINT PRETRIAL ORDER AND MOTIONS IN LIMINE
                        Plaintiff is responsible for timely filing the complete joint pretrial
                        order. All information is to comply with the disclosure requirements
                        of Fed. R. Civ. P. 26(a)(3). All parties are directed to read the Court’s
                        Procedures regarding required trial documents and procedures.

10. December 3, 2021        DOCKET CALL is set at 3:00 p.m. Other than as set out in the
                            Court’s Procedures no pleading or document filed within seven days of
                            docket call will be considered by the Court. Any pending motions may
                            be ruled on at docket call, the case will be set for trial, and further
                            pretrial orders may be issued.

11.    Jan / Feb 2022       JURY / BENCH TRIAL Case is subject to being called to trial on
                            short notice during this month.

                            Estimated Trial Time: ___ days.

      Signed in Houston, Texas this 10th day of March 2021.




                                                      ___________________________________
                                                             ANDREW M. EDISON
                                                      UNITED STATES MAGISTRATE JUDGE




2/2
